Citation Nr: 1746177	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was timely filed.

2.  Entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2013. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009, to include service in the Gulf War Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Committee on Waivers and Compromises (CoWC) at the Department of Veterans (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was scheduled for a hearing before the Board in July 2015 but failed to report for that hearing.  As such, there is no outstanding hearing request.  

In September 2015 and July 2016 the Board remanded the issues on appeal for additional development.  The issues have now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In April and May 2012 VA notified the Veteran of an overpayment of educational benefits for the school term beginning in January 2012; he was advised of his appellate rights.

2.  The Veteran failed to submit a claim of entitlement to waiver of recovery of overpayment within 180 days of notification of the overpayment of educational benefits for the school term beginning in January 2012.

3.  An overpayment of VA educational benefits was properly created for the school term beginning in January 2013 and the debt of $4792.51 is valid. 

4.  Recovery of the overpayment of education benefits for the school term beginning in January 2013 would not be against equity and good conscience.




CONCLUSIONS OF LAW

1.  The Veteran's request for waiver of recovery of an overpayment of educational benefits for the school term beginning in January 2012 was not timely.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2016).

2.  The criteria for a waiver of recovery of the debt resulting from overpayment of educational benefits for the school term beginning in January 2013 have not been met. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duties to notify and assist are not applicable where the disposition of the case is based on the operation of law, here, the timeliness of the Veteran's request for waiver, or in cases involving the waiver of recovery of overpayment claims.  See Manning v. Principi, 16 Vet. App. 534 (2002); Lueras v. Principi, 18 Vet. App. 435; see also Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran seeks waiver of recovery of the overpayment of educational benefits for the school terms beginning in January 2012 and January 2013.  He contends that his service-connected disabilities prevented him from completing his education and prevent him from working.  He contends that the repayment of this debt would constitute a severe hardship.

A. Timeliness of the Request for Waiver of Recovery of Overpayment of Educational Benefits for the January 2012 School Term

A request for waiver for indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a).  The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

In April 19, 2012 the VA notified the Veteran that an overpayment in the amount of $2874.21 had been incurred as a result of his reduced enrollment hours beginning January 9, 2012 and because he withdrew from enrollment before the beginning of the April 2, 2012 term.  The record reflects that on May 24, 2012 the VA Debt Management Center sent the Veteran a demand letter regarding the January 2012 school term debt.  However, the letter is not of record and pursuant to the July 2016 remand directives the RO determined that the letter is unavailable for review.  In general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties." See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The evidence shows that the Veteran's address on file at the time the March 24, 2012 letter was sent was correct.  There is no clear evidence to rebut the presumption nor is there any other evidence.  

In May 29, 2013 VA received the Veteran's request for waiver of overpayment of educational benefits.  This represents the earliest waiver request received by VA.  There is no other correspondence of record that could be construed to be an earlier request for a waiver.  Indeed, the Veteran does not assert that his request for waiver for the January 2012 overpayment was timely.  As the Veteran's request for waiver of recovery of an overpayment of education benefits was not timely, the Board does not have jurisdiction to decide the underlying merits of his request.  Accordingly, the Board finds that the Veteran's claim of entitlement to waiver for the January 2012 school term was not timely filed and the appeal is denied.  



B. Waiver of Recovery of Overpayment of Educational Benefits for the January 2013 School Term

The Veteran seeks waiver of the January 2013 school term overpayment totaling $4792.51.  He asserts his service connected disabilities prevented him from completing his education and working, and that the repayment would create a severe hardship.

In February 2013 the Art Institute of Houston notified VA of the Veteran's reduction of hours on the first day of the January 2013 term and that effective January 17, 2013, the Veteran's enrollment was terminated for unsatisfactory attendance, conduct, or progress.  Later that month the Veteran was notified regarding the overpayment of educational benefits for the term beginning January 2013 due to the reduction of hours and cessation of attendance.  VA determined the overpayment totaled $4792.51, $4225.71 for tuition and fees plus $566.80 for housing.  The Veteran does not claim that the debt is incorrect.  As such, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999). 

The Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  Thus, the remaining question is whether the waiver should be granted under the standard of equity and good conscience.  38 C.F.R. § 1.965(a).

The equity and good conscience factors to consider are: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his or her own detriment through reliance on the benefit.  Id.

The Veteran asserts that he was unable to continue with his classes due to his service-connected migraines and that his treatment provider advised him to take fewer classes during the January 2013 term.  During the January 2013 school term the Veteran first reduced his hours and was then terminated from enrollment in courses due to unsatisfactory attendance, conduct, or progress.  While the Board sympathizes with the Veteran's situation, there is still some fault on his part as the reason he was overpaid was because he reduced his workload and did not attend classes for which he was being provided benefits.  VA was not at fault in the overpayment as VA provided benefits in line with the information provided by the Veteran and school. 

With respect to undue hardship, the record reflects that in his May 2013 waiver request the Veteran reported an average monthly income from VA benefits, social security, or other income in the amount of $934.00.  He reported that his total monthly expenses were $800.00.  The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  While the Board acknowledges the Veteran's assertions that the severity of his service-connected disabilities prevented him from attending classes and he faced financial difficulties, the evidence does not demonstrate that he would experience undue hardship, such as deprivation of basic needs due to recovery of the overpayment.  

The Board finds that collection would not defeat the purpose of the educational benefits.  These benefits were intended to pay the costs of his education, and once his enrollment ended the benefits no longer served their purpose.  The Veteran was in receipt of benefits he was not entitled to and that waiver of recovery would constitute unjust enrichment.  Therefore, the Board finds that recovery of overpayment would not defeat the purpose for which the benefits were intended.

With respect to the sixth factor, there is no evidence that the Veteran changed position to his detriment through reliance on the educational benefits.

In summary, the evidence when weighed against the elements to be considered demonstrates that recovery of the overpayment would not be against equity and good conscience.  Accordingly, waiver of the overpayment of educational benefits for the January 2013 school term is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was not timely filed and the appeal is denied.

Entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2013 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


